t c summary opinion united_states tax_court shawn colleen and david lee blanchette petitioners v commissioner of internal revenue respondent docket no 9742-09s filed date shawn c and david l blanchette pro sese mark schwarz for respondent laro judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case 1subsequent section references are to the applicable versions of the internal_revenue_code rule references are to the tax_court rules_of_practice and procedure petitioners petitioned the court to redetermine deficiencies of dollar_figure dollar_figure and dollar_figure in their federal income taxes for and respectively we decide whether petitioner shawn colleen blanchette’s ms blanchette activity of selling science fiction memorabilia was an activity_not_engaged_in_for_profit under sec_183 we hold that ms blanchette was not engaged in her activity for profit background some of the facts have been stipulated and are so found the stipulated facts and the exhibits submitted therewith are incorporated by this reference petitioners david lee blanchette mr blanchette and ms blanchette resided in las vegas nevada when their petition was filed mr blanchette was a software engineer who earned dollar_figure dollar_figure and dollar_figure in and respectively ms blanchette became an avid reader of science fiction literature in since that time her passion for science fiction has grown steadily and she has now been a collector of related memorabilia for more than years as early as ms blanchette has bought and sold science fiction memorabilia retail in ms blanchette formed and operated a proprietorship under the name a wrinkle in time awit from through ms blanchette operated awit as a retail store in santa clara california leasing space and obtaining a business license to do so ms blanchette was the primary business owner and was intimately involved with all aspects of the business on average she worked at her store hours per day days a week ms blanchette aggressively promoted awit locally with newspaper advertisements and regionally at science fiction conventions although ms blanchette adopted a business plan in to transform awit into a partnership that could further penetrate the science fiction memorabilia market she never executed that plan despite ms blanchette’s efforts her collectibles activity generated losses from through in ms blanchette relocated to sunnyvale california where she operated awit as a retail store in leased space until during that time ms blanchette developed a web site to sell her collection to online customers although she adopted a second business plan in to rebrand awit’s online image ms blanchette did not bring that plan to fruition she continued to incur losses from through in ms blanchette relocated to las vegas nevada from through ms blanchette sold science fiction memorabilia mostly online and at conventions during that time ms blanchette rented warehouse space to store her collection and although the warehouse was generally not open to the public she would sometimes show that collection to potential customers ms blanchette incurred losses from through in petitioners inherited real_estate second home from mr blanchette’s mother ms blanchette subsequently moved her collection from the warehouse to the second home and used that home exclusively as a storage unit for her collection ms blanchette continued to add to her collection while also selling items online and at conventions with the help of mr blanchette ms blanchette valued the collection in and at dollar_figure dollar_figure and dollar_figure respectively she provided a generalized list of the items making up that collection a sampling of which is as follows description quantity quantity quantity big_number big_number big_number big_number big_number big_number art big_number autographs big_number bumper stickers big_number comic book sec_420 keychain sec_420 magazine sec_468 miniatures needlework patterns big_number photos big_number big_number postcards big_number record albums stickers trading card set sec_405 big_number big_number trading cards t-shirts big_number big_number big_number big_number big_number big_number ms blanchette did not insure her collection and states that some of the comic books and trading cards are worthless during and subject years ms blanchette’s collectibles activity generated gross_receipts of dollar_figure dollar_figure and dollar_figure respectively petitioners claimed losses from the operation of their collectibles activity on the schedules c profit or loss from business attached to their federal_income_tax returns as follows dollar_figure dollar_figure dollar_figure gross_receipts cost_of_goods_sold big_number big_number big_number other income -0- -0- big_number big_number big_number gross_income operating_expenses big_number big_number big_number big_number big_number big_number income loss ms blanchette’s collectibles activity has not yielded a net financial profit during any year from through and total losses are estimated to be between dollar_figure and dollar_figure during the subject years ms blanchette devoted between and hours per day days a week to her collectibles activity on average ms blanchette would spend days per year working out of her home during which time she processed orders responded to customers’ inquiries verified inventory and prepared for conventions on average petitioners attended conventions per year in and petitioners spent and days respectively driving to and selling at various conventions on average they drove miles per day 2in and petitioners reported profits in their collectibles activity of dollar_figure and dollar_figure respectively for hours per day in order to attend these conventions once there petitioners would typically work hours per day taking no breaks for meals petitioners would display the collection on two to five tables and paid approximately dollar_figure per table for the subject years ms blanchette kept spreadsheets of the income and expenses related to her collectibles activity she also maintained a separate checking account and credit card though she did not engage in direct advertising ms blanchette presented various state tax forms and statements which she received between and respondent issued to petitioners a notice_of_deficiency dated date disallowing petitioners’ deductions for schedule c expenses for each of the subject years respondent determined that the expenses reported on schedules c were not allowable as trade_or_business_expenses because petitioners did not establish that awit was a bona_fide business venture entered into for profit petitioners petitioned the court and on date a trial was held in las vegas nevada ms blanchette was the only witness to testify discussion respondent disallowed petitioners’ schedule c expense deductions for the subject years because respondent determined that ms blanchette’s collectibles activity was an activity_not_engaged_in_for_profit within the meaning of sec_183 petitioners argue generally that those expenses were deductible as sec_162 ordinary and necessary business_expenses incurred in connection with ms blanchette’s trade_or_business for the reasons set forth below we hold for respondent the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving that those determinations are in error rule a 290_us_111 pursuant to sec_7491 the burden_of_proof as to factual matters may shift to the commissioner under certain circumstances petitioners have not alleged that sec_7491 applies nor have they established their compliance with the substantiation and recordkeeping requirements of the internal_revenue_code see sec_7491 and b accordingly petitioners bear the burden_of_proof sec_183 which applies to activities engaged in by individuals generally limits deductions for an activity not entered into for profit to the amount of the activity’s gross_income sec_183 sec_183 defines an activity_not_engaged_in_for_profit as any activity other than one with respect to which deductions are allowable for the taxable_year under sec_162 or under paragraph or of sec_212 sec_183 provides for a statutory reversal of the burden_of_proof if petitioners meet certain criteria petitioners do not meet those criteria sec_162 allows as a deduction all the ordinary and necessary expenses paid_or_incurred in carrying on an activity which constitutes a trade_or_business of the taxpayer sec_212 allows as a deduction all the ordinary and necessary expenses paid_or_incurred in carrying on an activity which is for the production_or_collection_of_income or management_conservation_or_maintenance_of_property_held_for_the_production_of_income the court_of_appeals for the ninth circuit to which an appeal in this case would lie but for the provisions of sec_7463 has held that for a taxpayer’s expenses to be deductible under sec_162 or sec_212 and thereby avoid the limitations of sec_183 the taxpayer must demonstrate that his or her predominant primary or principal objective in engaging in the activity was to realize an economic profit independent of tax savings 4_f3d_709 9th cir affg tcmemo_1991_212 the taxpayer’s expectation of profit need not be reasonable but it must be bona_fide see sec_1_183-2 income_tax regs the existence of such a profit objective is a question of fact to be determined based on the surrounding facts and circumstances 72_tc_411 affd without published opinion 647_f2d_170 9th cir see also sec_1_183-2 income_tax regs while such an analysis necessarily requires an inquiry into the subjective intent of the taxpayer we may also look to objective indicia to determine the taxpayer’s true intent see 781_f2d_724 9th cir affg lahr v commissioner tcmemo_1984_472 see also sec_1_183-2 income_tax regs sec_1_183-2 income_tax regs sets forth a nonexclusive list of nine factors to be considered when ascertaining a taxpayer’s intent these factors are the manner in which the taxpayer carries on the activity the expertise of the taxpayer in carrying on the activity the time and effort expended by the taxpayer in carrying on the activity the expectation that assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer’s history of income or loss with respect to the activity the amount of occasional profits if any which are earned by the taxpayer the financial status of the taxpayer and elements of personal pleasure or recreation no single factor is conclusive and we may accord certain factors greater weight than others golanty v commissioner supra pincite 72_tc_28 see also sec_1_183-2 income_tax regs ms blanchette testified that she had an honest objective in making a profit from her collectibles activity she also testified that she has reinvented her business to make the collectibles activity more profitable in determining whether ms blanchette had the requisite profit objective to avoid the limitations of sec_183 we give limited weight to her testimony and greater weight to the objective factors listed above 94_tc_41 78_tc_642 affd without published opinion 702_f2d_1205 d c cir sec_1_183-2 income_tax regs we discuss each of the enumerated factors in turn manner in which the activity is conducted that a taxpayer carries on an activity in a businesslike manner maintains complete and accurate books_and_records and changes operating methods to increase profitability may indicate that an activity is engaged in for profit 72_tc_659 sec_1_183-2 income_tax regs petitioners separated their personal finances from ms blanchette’s collectibles activity and kept records of the income and expenses associated with that activity those records however basically served to substantiate the expenses which petitioners claimed on their federal_income_tax returns the existence of a separate bank account and credit card we believe facilitated the ease of recordkeeping however as we have previously recognized the purpose of maintaining books_and_records is more than to memorialize for tax purposes the existence of the subject transactions it is to facilitate a means of periodically determining profitability and analyzing expenses such that proper cost saving measures might be implemented in a timely and efficient manner burger v commissioner tcmemo_1985_523 affd 809_f2d_355 7th cir ms blanchette undertook no such financial analysis she did not prepare budgets income statements balance sheets forecasts or any other financial statement which would lead us to believe that she used her accounting_records to improve her bottom line the lack of financial analysis weighs against the existence of a trade_or_business during the subject years see filios v commissioner tcmemo_1999_92 affd 224_f3d_16 1st cir sullivan v commissioner tcmemo_1998_367 affd without published opinion 202_f3d_264 5th cir petitioners contend that the online expansion of ms blanchette’s collectibles activity demonstrates that she sought to improve the profitability of her activity during the subject years we disagree the adaptation of ms blanchette’s collectibles activity online occurred some time between and since she moved her collectibles activity online we have found no significant undertakings on the part of ms blanchette to improve her overall profitability to the contrary she continued to add to her inventory without due regard for the losses she repeatedly incurred this factor favors respondent ms blanchette’s expertise a taxpayer’s extensive study of the accepted business and economic practices of an activity as well as the taxpayer’s consultation with experts may indicate a profit objective sec_1_183-2 income_tax regs ms blanchette testified that she consulted with other science fiction memorabilia collectors about her activity however she never consulted with accountants lawyers or business advisers about her activity the failure to procure objective business advice is a negative factor while her consultation with other collectors is a positive consideration this factor is neutral ms blanchette’s time and effort the fact that a taxpayer devotes much personal time and effort to carrying on an activity may indicate a profit objective particularly where that activity does not involve substantial personal or recreational aspects sec_1 b income_tax regs that ms blanchette devoted significant personal time and effort to collecting science fiction memorabilia supports her claim that she entered into the collectibles activity with a profit objective see id however as we discuss below collecting science fiction memorabilia has substantial personal or recreational aspects for ms blanchette see id thus this factor is neutral expectation that assets will appreciate in value a taxpayer’s expectation that assets used in an activity may appreciate in value to create an overall profit may indicate a profit objective as to that activity golanty v commissioner t c pincite sec_1_183-2 income_tax regs our decision in kling v commissioner tcmemo_2001_78 is illustrative therein we decided whether a taxpayer who collected sports memorabilia with the hope that his collection would appreciate in value was engaged in a trade_or_business over the years mr kling sold only a few items from his collection and retained much more than he sold as compared with his purchases the selling of memorabilia was sporadic mr kling amassed items for his collection including thousands of baseball photographs and programs without any plan to sell those items at any date in the foreseeable future and without consideration for the costs of paying to store those items balancing the factors of sec_1_183-2 income_tax regs we held that mr kling’s memorabilia activity did not rise to the level of a trade_or_business similar to mr kling petitioners effectively argue that the losses ms blanchette has sustained over the years do not indicate a lack of profit objective because she intended to earn a profit on the overall appreciation of her collection we disagree first even though a portion of ms blanchette’s collection was worthless she did not liquidate those items and reinvest the proceeds in other collectibles with potential for real appreciation second ms blanchette’s expectation of future appreciation in her collection is vague petitioners presented a generalized list of ms blanchette’s collection but did not include an itemized list of the individual memorabilia making up that collection the failure to introduce such an itemized list or to provide testimony as to the value of specific components of the collection creates a presumption that no such list was kept or that it was not favorable to petitioners’ position see 6_tc_1158 affd 162_f2d_513 10th cir without such a list ms blanchette had no apparent means of tracking appreciation in individual items such that she knew which items to hold and which assets to sell finally we believe that if ms blanchette engaged in the collectibles activity for long-term appreciation she would have insured her collection as she had done in the late 1990s and early 2000s no such insurance_policy was maintained suggesting that ms blanchette was not concerned with protecting her investment such behavior is inconsistent with investment for long-term appreciation this factor favors respondent ms blanchette’s success in similar activities although an activity is unprofitable the fact that a taxpayer has previously converted similar activities from unprofitable to profitable may show a profit objective sec_1_183-2 income_tax regs petitioners offered no evidence regarding the success of ms blanchette in comparable activities thus this factor is neutral activity’s history of income and or losses the fact that a taxpayer incurs a series of losses beyond an activity’s startup stage may indicate the absence of a profit objective as to that activity unless the losses can be blamed on unforeseen or fortuitous circumstances beyond the taxpayer's control 28_f3d_1024 10th cir affg 99_tc_132 sec_1_183-2 income_tax regs petitioners contend that their gradual increase in gross_receipts and profits in recent years evidences a bona_fide profit objective we disagree first while the increase in gross_receipts in isolation may demonstrate growth in a business ms blanchette’s operation of the collectibles activity in a net_loss position and her failure to take any remedial measures to correct those losses evidence a lack of profit objective second the effort and time which ms blanchette has expended on her collectibles activity when weighed against the nominal profits earned do not reflect a predominant primary or principal profit objective ms blanchette worked on the collectibles activity between big_number and big_number hours per year thus even in the most profitable of years she earned between cents and cents per hour for her efforts not to mention the time and effort spent by mr blanchette but for the corresponding tax_benefit to offset mr blanchette’s salary we believe there was no profit objective in ms blanchette’s behavior third petitioners present no forecasts budgets or other financial analyses to support ms blanchette’s blanket assertion that she expects future growth in her collectibles activity sufficient to recoup losses sustained in prior years see 45_tc_261 affd 379_f2d_252 2d cir even assuming arguendo that ms blanchette continued to earn profits commensurate with her highest grossing year it would take ms blanchette approximately years to recoup the losses_incurred between and ms blanchette testified at trial without elaboration that the losses which she sustained in operating awit were attributable to a number of factors beyond her control the record does not 4ms blanchette’s hourly wage is calculated by dividing the profit she reported in by the total hours worked 5the recoupment period is determined by dividing estimated losses of dollar_figure by net_income of dollar_figure support the existence of any such fortuitous circumstances and we decline to infer them this factor favors respondent the amounts of occasional profits the amount of profits earned in relation to the amount of losses_incurred the amount of the investment and the value of the assets in use may indicate a profit objective see sec_1_183-2 income_tax regs between and ms blanchette failed to realize a profit on her collectibles activity even the nominal profits earned in and were substantially disproportionate to the amount of time and effort she expended on her collectibles activity we do not believe that the promise of annual profits of dollar_figure is sufficient to outweigh the absence of profits for years see mckeever v commissioner tcmemo_2000_288 this factor favors respondent taxpayer’s financial status that a taxpayer has substantial income from sources other than the activity may indicate that the activity is not engaged in for profit sec_1_183-2 income_tax regs such is especially so where losses from the activity generate substantial tax benefits or where there are personal or recreational elements involved sec_1_183-2 income_tax regs during the subject years mr blanchette earned a steady salary as a software engineer on which petitioners subsisted mr blanchette’s salary enabled ms blanchette to pursue her longtime passion of collecting science fiction memorabilia while the reported losses from that activity were used to reduce their taxable_income see giles v commissioner tcmemo_2005_28 this factor favors respondent elements of personal pleasure the presence of personal pleasure or recreation from an activity may indicate the absence of a profit objective sec_1_183-2 income_tax regs the mere fact that a taxpayer derives personal pleasure from an activity however does not necessarily mean that the taxpayer lacks a profit objective with respect to that activity a business will not be turned into a hobby merely because the owner finds it pleasurable suffering has never been made a prerequisite to deductibility 59_tc_312 ms blanchette is passionate about science fiction and she derives great pleasure from her collectibles activity this enjoyment however cannot overcome the complete disregard for profit objective with which she has conducted her activity given the small profit potential and significant satisfaction derived from the collectibles activity we are confident that it is ms blanchette’s quest for personal gratification that keeps her going and not any bona_fide profit objective see betts v commissioner tcmemo_2010_164 cf maximoff v commissioner tcmemo_1987_155 relying on the taxpayer’s abandonment of an unprofitable business venture as proof that the taxpayer was engaged in a trade_or_business this factor favors respondent balancing the above factors and the facts and circumstances in this case we conclude that ms blanchette did not pursue her collectibles activity during the subject years with a predominant primary or principal profit objective petitioners are therefore not entitled to a deduction under sec_162 or sec_212 it follows naturally that sec_183 limits the allowable deductions to the amount of gross_income generated from that activity we have considered all arguments made by the parties and to the extent that we have not specifically addressed them we conclude that they are without merit to reflect the foregoing decision will be entered for respondent
